 In the Matter of ALBERT LOVEENTERPRISES,A PARTNERSHIP CONSIST-ING OF ALBERT I. LOVE ; SOL I. GOLDEN ; JULIA S. LOVE, ALBERT I. LOVE,ISIDOREBOGOSLAW, JULIA S. LOVE, AND SOL I. GOLDEN ASTRUSTEES FORJUDITH LOVE AND DIANA LOVE; ALFRED E.GARBER,SYKESH. YOUNGAND EARLE SANDERS, CO-PARTNERS D/B/A FOOTE & DAVIES1andAMAL-GAMATED LITHOGRAPHERS OF AMERICA, LOCAL 51andATLANTAPRINTING PRESSMEN AND ASSISTANTS' UNION No. 8, SUBORDINATE TOINTERNATIONAL PRINTING PRESSMEN AND ASSISTANTS' UNION OFNORTH AMERICA, A. F. OF L., PARTY TO CONTRACTandINTERNATIONALPHOTO ENGRAVERS UNION OF NORTH AMERICA, LOCAL No. 26, A. F.OF L., PARTY TO CONTRACTandINTERNATIONAL ALLIED PRINTINGTRADES ASSOCIATION, PARTY TO CONTRACTCase No. 10-C-1693.-Decided March 8, 1946DECISIONANDORDEROn November 1, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the respondenthad not engaged in unfair labor practices with respect to the reinstate-ment of Luther W. Smith, Sr., Mack F. Chandler, and Nellie BobbieBlackmon, and recommended that the complaint be dismissed as tothem.Thereafter, the respondent, the Amalgamated, the Pressmen,the Engravers, and the A. F. of L., filed exceptions to the IntermediateReport; supporting briefs were filed by the respondent, the Amal-gamated, and the Pressmen. On January 17, 1946, the Board heardoral argument at Washington, D. C., simultaneously with furtherargument inMatter of Pacific Press, Inc.,Cases Nos. 21-R-2823, 2826,and 2947, 66 N. L. R. B. 458, decided this day.All parties, including'The complaint was amended at the hearing by including Sol I.Golden as a partnerin Albert Love Enterprises ; and by adding Isadore Bogoslaw's nameas a Trustee, to thetitle.66 N. L.R. B., No. 53.416 ALBERT LOVE ENTERPRISES417Lithographers National Association, Inc., and National Associationof Photo-Lithographers, which were permitted to intervene for thepurpose of presenting oral argument and filing briefs, appeared bycounsel and participated in the argument.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs, the contentions made at oral argument, andthe entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, with the modi-fications and additions hereinafter set forth :1.The respondent, the Pressmen, the Engravers, and the A. F. ofL. urge that the Board should, in its discretion, dismiss the complaintbecause there existed at the time of the charged unfair labor practicesa jurisdictional dispute between the Amalgamated and the Pressmen,and the Amalgamated and the Engravers, and a jurisdictional awardmade by the A. F. of L. to the Pressmen and Engravers? In supportof this position, a few early representation cases in which the Boarddeclined to determine representatives in the face of a jurisdictionaldispute, have been called to our attention,3 and the argument is madethat a similar attitude should be assumed by us in unfair labor prac-tice proceedings.But as far back as 1937 the Board indicated that a dispute betweenco-affiliates did not justify refraining from proceeding in representa-tion cases when the parent organization could not secure from the dis-putants compliance with its orders.4The primary reason underlyingthe Board's reluctance to entertain petitions filed under Section 9 (c)of the Act in the presence of a jurisdictional dispute, is the stronglikelihood that all contention will be eliminated by complete submis-sion to the authority of the parent body.That the A. F. of L. was unable to effectuate a settlement betweenthe Amalgamated on the one hand, and the Pressmen and 'Engraverson the other, was well known to the Board before the actions of therespondent which gave rise to the instant case. In a number of repre-sentation proceedings decided before 1945, the Board directed elec-tions to designate bargaining agents despite the jurisdictional disputeand award, the records in those cases having disclosed the A. F. of L.'sWe take judicial notice of the fact that on or about October 2, 1945, the Amalga-mated withdrew from affiliation with the A. F. of L. Thus,as concededby the A. F ofL. at oral argument, there is at present no jurisdictional dispute or binding jurisdic-tional award8Matter of Axton-Fisher TobaccoCo , 1 N. L R B 604;Matter ofAluminum Com-pany of America, 1 N.L. R B 530*Matter ofInterlakeIron Corporation,2 N L R B 1036 ;Matter of Federal KnittingMillsCompany,3 N. L. R B 257686572-46-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDinability effectively to adjust the controversy.5We perceive no reasonto depart now from the course we pursued in these other matterstreating with the historical conflict between the Amalgamated, andthe Pressmen and the Engravers, especially since the present proceed-ing more directly concerns an employer accused of engaging inunfairpracticesdirected against its workers, rather than labor organizationsvying for the favor of employees."We reject the contention that, because the Amalgamated refusedto abide by the A. F. of L.'s award although it was an affiliate of theA. F. of L. at the time of the respondent's alleged misconduct, theAmalgamated deserves no consideration from this Board. Consider-ing the fact that it was unenforced for all practical purposes for ap-proximately 30 years, the award, we are convinced, lost the statureof an adjudication demanding respect.7Nor can we accept as datum the assertion that, if the Board en-tertains representation and unfair labor practice cases in spite of theexistence of a jurisdictional dispute and award, industrial unrest willensue because the parent organization will be unable to resolveclashes among its affiliates and give assurances to employers that itsdeterminations are definitive.Just as in instances in which labororganizations owing no allegiance to a common parent are rivals,conflicts between sister unions may sometimes result in labor strifewhere, as here, one of the parties to a jurisdictional dispute has notacceded to the wishes of its parent.Certainly an award so longdenied serious consideration and lacking the force to command obedi-ence was not calculated to achieve industrial peace.Furthermore,in proceedings instituted under the Act, we do not determine the juris-diction to be enjoyed by the affiliates of a parent organization.,,Andit is information respecting jurisdictional lines that is usually im-parted to employers by parent bodies.We find that dismissal of the complaint as a matter of discretionis not warranted by the jurisdictional dispute and award.6Matterof The IV. H Kistler Stationery Company,51 N. L. R. B. 978, decided July31, 1943;Matter of Con P Curran Printing Company, 57N. L. R. B. 185,decided July11, 1944;Matter of Midwest Printing Co.,58 N. L. R. B. 673, decided September 30,1944;Matter ofGeorge BantaPublishingCompany,59 N. L. R B. 669, decided Novem-ber 30, 1944.6 "We are not called upon in this case to decide whether the Guild was,either techni-cally or realistically,affiliatedwith the A. F. of L. at thetime of the removal of the 20Guild members from their regular jobs.The question as to the proper jurisdiction overthe disputed jobs is not presented to us for decision.Our sole inquiry is as to thealleged unfair labor practices of the respondent in removing the men from their regularjobs and in refusing them any guarantee of regular employment.The acts complainedof occurred on July 2, 1937, and it is on the basis of those acts that we must make ourdecision."Matter of Star Publishing Company, 4 N.L R B. 498, 504-505, enf'd 97F. (2d) 465(C. C. A. 9).?During the 30-year period,the Amalgamated,as a member of the A. F. of L, con-tinued to organize and represent the employees whowerethesubject ofthe jurisdictionalcontroversy.'See footnote6, supra. ALBERT LOVE ENTERPRISES4192.The Pressmen, the Engravers, and the A. F. of L. also insistthat the jurisdictional award had the effect of an arbitration award,thereby estopping the Amalgamated from respresenting the respon-dent's offset pressmen and platemakers at the time of the chargedillegal activities and precluding the Board as a matter of law nowfrom finding unfair labor practices.With this we do not agree. It is highly questionable whether theAmalgamated was in any way bound by an award which lay virtuallydormant for about 30 years preceding the claimed misconduct of therespondent.Quite apart from this consideration, moreover, the Boardhas exclusive power under the Act to prevent unfair labor practicesirrespective of determinations such as that made by the A. F. of L.93.The respondent contends that it is absolved from all liabilityfor its conduct because (a) it allegedly relied upon the jurisdictionalaward; (b) it was compelled to act as it did in consequence of threatsof economic coercion made by the Pressmen and the Allied; and (c)the Amalgamated failed to arbitrate the issue of representation, al-though there was an arbitration clause in the existing contract be-tween that organization and the respondent.10(a) and (b) : It is clear from the record, and we find, that therespondent was truly motivated in its actions by the threats ofeconomic reprisals made by the Pressmen and the Allied, and wasnot independently influenced by the jurisdictional award.1'Thisis underscored by the following statement in the respondent's briefbefore the Board, read in the light of evidence disclosing that onlya strike called by the Allied and the Pressmen could stop the opera-tions at the respondent's plant :Faced by the certainty that no matter which way it acted it wouldbe damned, and by the irresistible force of a shut down, the[respondent] accepted the award of jurisdiction by the AmericanFederation of Labor. * * *That fear of economic reprisals by a labor organization cannot serveto exonerate an employer from responsibilty for the commission ofunfair labor practices, is well-established doctrine.126 Section 10 (a) of the Act reads"The Board is empowered,as hereinafter provided,to preventany person from engaging in any unfair labor practice(listed in Section 8)affecting commerce.This power shall be exclusive and shall not be affected by any othermeans of adjustment or prevention that has been or may be established by agreement,code,law, or otherwise."(Emphasis supplied)See also N.L.R. B.v.StarPublishingCompany,97 F. (2d) 465, 470-471 (C C. A. 9).» April 27, 1945,was the expiration date of this agreement,not March 27, 1945, asinadvertentlystated bythe Trial Examiner.n Or, for that matter, by any other considerations.N L R.B v. Star Publishing Co, supra;McQuay-NorrisMfgCo v N.L.R. B.,116 F.(2d) 748(C. C. A.7) ;South Atlantic SteamshipCo. v. N L.R. B,116 F. (2d)480 (C. C.A. 5), cert. den 313 U. S .182,rehearing(pet. for cert.)den. 314 U. S. 705;Warehousemen'sUnion V. N.L. R. B,121 F. (2d) 84(C.A. D. C.), cert den. 314 U. S.674; N.L.R. B. V. Hudson Motor CarCo., 128 F (2d) 528(C. C. A. 6) ;N. L. it. B. v.Weirton SteelCo., 135 F.(2d) 494(C. C. A. 3) ;N. L. it. B. v.PoisonLogging Co.,136F. (2d) 314(C. C. A. 9). 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDEven assuming that the award separately determined the respond-ent's courseof action, the respondent is in no position to assert that itbelieved in good faith that it was complying with the law.Undis-puted credible testimony reveals that it was aware of the Board'sjurisdiction to ascertain the appropriate unit and to designate abargaining representative, and that it was cognizant of its right inthe circumstances to petition the Board to resolve the conflictingclaims of representation which had been made.13 Our decisions before1945 plainly indicate, moreover, that the jurisdictional dispute andaward would not have foreclosed the entertainment of such a peti-tion.14Having taken matters into its own hands with full knowledgeof the Board's function and the right to invoke the Board's processes,the respondent may not avoid the consequences of its actions.Accordingly, we find that neither the purported reliance on thejurisdictional award, nor the apprehension of economic coercion, con-stitutes a valid defense to this proceeding.(c)Predicated upon theConsolidated Aircraftcase,15 the respond-ent argues that, because the Amalgamated refused to arbitrate thecontroversy which had arisen, despite the arbitration clause in itsagreementwith the respondent,1' the respondent should be relievedof all liability.There is evidence that the respondent unsuccessfully attempted tohave the Amalgamated arbitrate the question of its right to a newagreement according it continued recognition as the bargaining agentof the offset pressmen and platemakers.But to construe the existingcontract as requiring the arbitration of this matter would be a strainedconstruction indeed. Inasmuch as the controversy was one of recog-nition for a period following the expiration of the current agreement,itwas wholly unrelated to that contract. In addition, we have gravedoubt that it was an arbitrable subject under any collectiveagreement.Amicable settlement of disputes concerning theinterpretation andadministrationof a collective contract between an employer andarecognized bargaining agentis the real purpose of an arbitrationprovision.Yet, here, the crucial issue did not involve the interpreta-tion and administration of a contract with a recognized representative.13 See National Labor Relations Boaid Rules and Regulations--Series 3, as amended,Article III,Section 1,Section 2(b) and Section 3 (Eniplo}er petitions.)1s See footnote 5,supra15 47 N L. R. B. 694."This clause read :Theie shall be no strikes or lockouts in the plant coveted by this agreement duringthe period of this agreement and in case of any dispute the shop chairman or shopcommittee shall take up the matter in dispute with the management;and in caseof the event of failure to adjust the matter in dispute the officials of the localUnion shall be called in to seek an amicable adjustment of the differences,shouldno settlement of the dispute be reached between the last mentioned parties then anarbitrator shall be agreed upon by both parties and the arbitrator shall render adecision which shall be final ALBERT LOVE ENTERPRISES421Recognition itself was the issue. In these respects, furthermore, thepresent proceeding differs entirely from theConsolidated Aircraftcase.We consequently find no merit in this argument.4.As the Trial Examiner concluded, we find that at all timesmaterial herein, all the employees of the respondent's lithographicdepartment constituted and now constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.More specifically, this unit includes all offset press-men and platemakers, the respondent's lithographic employees.Operating what is known as a "combination shop," the respondentperforms both letter press and lithographic printing.Productionoperations take place on one floor of its plant.All offset presses arelocated in a row near the front of the plant; next to these presses isthe hand transfer section ; and following, about 30 to 40 feet fromthe offset presses, is the platemaking section, which is partitioned offfrom the rest of the plant.17Non-offset presses are located in therear of the plant and are separated from the offset presses by thebindery section.There are separate foremen over platemaking, offsetpresses, job presses, and cylinder presses.And general supervisionover the offset presses is exercised by the plant superintendent.It appears that the offset presses, the hand transfer section, andthe platemaking section comprise the respondent's "lithographicdepartment." Plates are prepared in the platemaking section, are thensent to the hand transfer section, and from there to the offset presses.Occasionally, when a plate is defective, an employee from the plate-making section will work with the offset pressmen in an attempt toadjust it while it is on the offset press.18Thus, the offset pressmen and the platemakers do related work, aresegregated from other employees, and are separately supervised. Inaddition to these considerations, our unit finding is premised uponthe important factors emphasized by the Trial Examiner-the absenceof interchange between offset and other pressmen preceding thecharged unfair labor practices; the distinct skills and duties of theoffset pressmen and platemakers; the history of organization andcollective bargaining by the Amalgamated throughout the litho-graphic industry; and, more particularly, the 6-year history of col-lective bargaining between the Amalgamated and the respondent onthe basis of a single unit of lithographic workers.19"The only employee in the hand transfer section is considered, together with eachemployee of the platemaking section, as a platemaker.19We note that the respondent does not have a photoengraving departmentin connec-tionwithits letterpress operations, but that it relies on an outside concern for itsphotoengravings1BAlthough contracts executed by the Pressmen and the respondent during the 6-yearhistory seemingly embraced all pressmen, including offset pressmen, this was merely a"paper coverage "Offset pressmen and platemakers were actually encompassed withinthe terms of the Amalgamated's contracts with the respondent for these 6 years, and therespondent recognized the Amalgamated under the contracts as the bargaining represen-tative of such employees in a single unit. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDPutting aside for the moment this bargaining history at therespondent's plant, the facts in the instant case are much like thosepresent in other proceedings affecting lithographic employees inwhich the Board took the position, in effect, that such workers forman indivisible grouping.20With the bargaining history here as anadded element, the conclusion is inescapable that the respondent'soffset pressmen and platemakers constitute a single unit appropriatefor collective bargaining purposes.5.Inasmuch as we have found that the appropriate unit consistedand is comprised of both offset pressmen and platemakers, we con-clude, as did the Trial Examiner, that the respondent's closed-shopcontracts with the Pressmen and the Engravers, executed on or aboutJanuary 1, 1945, and on July 13, 1945, respectively, are invalid underthe Act in regard to these employees.Offset pressmen were improp-erly included with other pressmen in the contract between therespondent and the Pressmen; and platemakers alone were wrongfullyembraced by the agreement between the respondent and the En-gravers.Neither of these agreements consequently covered an appro-priate unit as required by theprovisoto Section 8 (3) of the Act.For this reason both are invalid insofar as offset pressmen andplatemakers are concerned 2'Furthermore, it is conceded by all parties that the Amalgamatedrepresented the eight offset pressmen and the three platemakers fromDecember 1944 to May 7, 1945. From May 7, 1945, until May 22,1945, all these employees continued their affiliation kith the Amal-gamated; after the latter date the eight offset pressmen apparentlypersisted in their allegiance to that organization.22Hence, neitherthe Pressmen nor the Engravers represented a majority of the em-ployees in the appropriate unit of offset pressmen and platemakerswhen it executed its contract with the respondent.This, too, failedto satisfy theprovisoto Section 8 (3) of the Act, and renders theseagreements illegal as to the offset pressmen and platemakers.23For the same reasons, we find, as did the Trial Examiner, that therespondent's closed-shop contract with the Allied, made on May 22,1945, is also invalid with respect to offset pressmen and platemakers.This agreement provided that the respondent was to employ onlymembers of affiliates of the Allied.Although the Pressmen and theEngravers were among the Allied's affiliates, the Amalgamated wasso See footnote 5,supra.2. SeeInternational Association of Machinistsv.N. L R B,110 F. (2d) 29 (C. A. D C.),aff'd 311 U. S. 72za On May 22,1945, the platemakersjoined the Engravers, returning to work 6 dayslater.May 28, 1945, is inadvertently stated by theTrial Examiner to be the date theplatemakers applied for membership in the Engravers23 SeeInternationalAssociationofMachinistsv.N. L R 11,supra; Warehousemen'sUnion v. N. L.R. B., supra. ALBERT LOVEENTERPRISES423not.And so far as the Allied was concerned, the Pressmen had juris-diction over offset pressmen and the Engravers had jurisdiction overplatemakers.In reality, therefore, the Allied's agreement benefitedthe Pressmen and the Engravers, and was no more than the counter-part of the respondent's contracts with them.246.We agree with the Trial Examiner's finding that the respondentviolated Section 8 (5) of the Act by refusing to bargain collectivelywith the Amalgamated as the exclusive representative of the em-ployees in the above-found appropriate unit.As already indicated, from December 1944 to May 22, 1945, andthereafter, the Amalgamated represented a majority of the employeesin the unit found appropriate. It cannot be gainsaid, moreover, thatat various times during this period the respondent declined to recog-nize the Amalgamated as the bargaining agent of the employees in theappropriate unit.7.Having concluded that the respondent's closed-shop contractwith the Pressmen is invalid under the Act as to the eight offset press-men, it follows, as the Trial Examiner found, that the respondent dis-criminatorily locked out and discharged these employees on May 7,1945, in violation of Section 8 (3) of the Act.On that day the eight offset pressmen left the plant when the re-spondent posted a notice announcing that only employees who weremembers of the Pressmen would be permitted to operate offset presses.By so enforcing the closed-shop provision in its invalid contract withthe Pressmen, the respondent imposed upon the offset pressmen a dis-criminatory condition of employment which they were not required toaccept 258. In its brief before the Board the Amalgamated intimates thatthe discrimination practiced against the eight offset pressmen so vi-tally affected the rights and interests of the three platemakers as toconstitute an illegal lock-out and discharge of the platemakers as well.So far as the record shows, however, the platemakers were free tocontinue their employment with the respondent, the notice of May 7,1945, having been directed solely to the offset pressmen.Therefore,by leaving the respondent's employ on May 7, 1945, the three plate-makers merely struck in protest against the respondent's unfair laborpractices concerning the offset pressmen, and cannot be consideredas having been discriminatorily locked out and discharged.26" Viewed asrecognizing the Alliedas bargainingrepresentative of the offsetpressmenand platemakers,the Allied'sagreement is neverthelessinvalid because,at the time ofits execution,thatorganization did notrepresent a majorityof the employees in theappropriate unit of offset pressmen and platemakers.25Matterof Louis F. Cassoff,etal.,43 N. L. R. B. 1193, enf'dper curiam139 F. (2d)397 (C. C. A. 2).86 Significantly,only a discriminatoryrefusalto reinstatethe platemakers as strikersis alleged in the complaint,and not a lock-out and discharge of these employees. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso, we find, as did the Trial Examiner, that the platemakers werenot discriminatorily refused reinstatement in contravention of Section8 (3) of the Act. Three days following May 7, 1945, the Amalgamatedinformed the respondent by letter that "all of the lithographic work-ers" were ready and willing to return to work, but were still itsmembers and refused to join the Pressmen "as a condition to furtheremployment."As regards the striking platemakers, this was but anapplication for reinstatewent conditioned upon the respondent's cessa-tion of its unfair labor practices respecting the offset pressmen.Asitwas no more thana declaration that the platemakers would continuetheir strike unless the respondent desisted from its unfair labor prac-tices againstthe offset pressmen, the application was not an uncon-ditional request for reinstatement which, if rejected,results in sucha violation of Section8 (3) of the Act as warrantsan award of backpay. 27Thereafter, on May 14, 1945, another letter was sent to the respond-ent by the Amalgamated. This letter again advised the respondentthat all lithographic employees were ready and willingto return towork, but were members of the Amalgamated. Although the letterdid not expressly state that all such employees were unwilling toaffiliatewith the Pressmen as a condition to further employment, thiswas implicit in its language.Unquestionably, therefore, the plate-makersdid nothing more than to renew theirconditional applicationof May 10, 1945.'Inasmuch as they joined the Engravers on May 22, 1945,the sameday on which the respondent made its closed-shop agreement withthe Allied and before the date on which the respondentexecuted itsclosed-shop contract with the Engravers,it is manifestthat no dis-crimination was practiced against the three platemakersentitlingthem to back pay.9.Before the discrimination against the offsetpressmen,on April29, 1945, as the Trial Examiner found, the respondentattempted topersuade these employees to join the Pressmen.As the Trial Ex-aminer alsofound, after May 7, 1945, the respondent approachedAndrew E. Lewis, one of its offset pressmen, and endeavored to inducehim to become a member of the Pressmen. A similar effort was madesubsequent to May 7, 1945, with respect to Fletcher W. Stone, anotherof the respondent's offset pressmen. In view of the fact that itsclosed-shop contract with the Pressmen has been found to be invalidregarding the offset pressmen, the respondent, we conclude in thecircumstances, by these actions interfered with, restrained, andcoerced its employees in violation of Section 8 (1) of the Act.28a* Cf.MatterofHarterCorporation,8 NL R B 39129 Contrary to the Trial Examiner's finding,no attempts were made by the respondentfollowingMay 7,1945, to persuade the platemakers to join the Engravers. ALBERT LOVE ENTERPRISES42510.Because the respondent felt compelled to yield to the threatsof economic pressure made by the Allied and the Pressmen, the re-spondent and the A. F. of L. assert that at 'most there was a "tech-nical" violation of the Act.They insist, therefore, that under theprinciples of theNew York and Porto Rico Steamshipcase 29 therespondent should not be ordered to reinstate the eight'off set pressmenwith back pay.That case, however, was later distinguished in theGreer Steel Com-panycase,30 and never thereafter followed s1No line of demarcationis drawn in the Act between a "technical" and "non-technical"viola-tion, either by expressed or implied provision.Norj in defining un-fair labor practices, does the Act make any allowance or qualificationfor the coercion which may have impelled theircommission.32Thereis consequently no foundation for any distinction between "technical"and "non-technical" misconduct.If this Board were to establish an area of conduct in which discrim-inatory action would be privileged to the extent that reinstatementwith back pay would not be demanded, it could never be clearly de-limited.Time and time again we would be called upon in varyingfact patterns to determine how much or how little pressureexcusesan employer from the requirements of our usual reinstatement andback-pay order.33And the creation of such a zone of immunity mightopen the door to collusion between an employer and a labor organi-zation, leading to difficulties in detection and the possibility of de-priving wronged employees of proper relief. It would, in addition,encourage the use of force, and succumbing to force.34In this case the respondent was undoubtedly placed in a difficultposition.Nevertheless, as between an employer who elected to followa course of action violative of the Act, and employees who were guiltyof nothing more than adhering to a union of their own choosing, itis only reasonable that the burden of the illegal conduct fall uponthe former.29 34 N.L.R B 1028." 38 N. L. R B 65 we observe in passing that the circumstances in the presentcase parallel those in theGreer Steel Companycase,in which the Board directed thatemployees discriminatorily discharged as a consequence of threats of economic reprisalsby a labor organization,be reinstatedwith backpay.Unlike the facts in theNew Yorkand PortoRicoSteamshipcase, here and in theGreerSteel Companyebse there wds noactual exercise by a union of its economic power to thedemonstratedfinancial detrimentof the respondent.n See e g,Matter of Gluck- Brewing Company, etc.,47 N L R. B. 1079,enf'd withmodifications not pertinent to this discussion144 F (2d) 847 (C C A 8) ;Matter ofFred SWest,Fred CWestandLeonardR.'West,co-partners,doingbusiness asPeerlessPatternWorks,64 N L.It.B 1473.= See footnote 12,supra33 See e.g., theNew York andPorto RicoSteamshipandGreer Steel Companycases,supra'* See the rationale inMattes,ofMill RoadLivePoultry Market,Inc.,5New YorkS.L. R B,822, 835-840, 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the immediate victims, the effect of unlawful discrimination isobvious.Beyond question, moreover, such discrimination also leavesits coercive mark upon the fellow employees of the victims, bringinghome to them the danger of joining or assisting a labor organization.To deny affirmative relief when discrimination has occurred would notpromote the policies of the Act.A mere direction to cease and desistfrom discouraging membership in the particular union concernedwould fall far short of reestablishing freedom of self-organization.This can be accomplished only by restoring to work and making wholefinancially those employees who were penalized for exercising a rightwhich the Act guarantees, and thereby assuring their coworkers thatthe Act carries sufficient force fully and properly to protect this right.Thus, the impress of the harmful effects of the discrimination uponthe victims and their fellow employees will truly be eradicated.All the foregoing reasons warrant the conclusion that, as recom-mended by the Trial Examiner, the respondent should be ordered toreinstatethe eightoffset pressmenwith back pay.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Albert Love Enterprises, apartnership consisting of Albert I. Love; Sol I. Golden; Julia S.Love; Albert I. Love, Isadore Bogoslaw, Julia S. Love and Sol I.Golden as Trustees for Judith Love and Diana Love; Alfred E. Gar-ber, Sykes H. Young and Earle Sanders, co-partners d/b/a Foote& Davies, Atlanta, Georgia, and their agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusingto bargain collectively with Amalgamated Lithog-raphers of America, Local 51, as the exclusive representative of allthe employees in its lithographic department with respect to rates ofpay, wages, hours of employment, and other conditions of employ-ment ;(b)Discouraging membership in the Amalgamated Lithographersof America, Local 51, or in any other labor organization of its em-ployees, by locking out or discharging any of its employees pursuantto any contractual provision requiring, as a condition of employment,membership in any labor organization which does not represent a ma-jority of the employees in an appropriate unit;(c)Giving effect to its contract, made on or about January 1, 1945,with Atlanta Printing Pressmen and Assistants' Union, No. 8, sub-ordinateto the International Printing Pressmen and Assistants' ALBERT LOVEENTERPRISES427Union of North America, affiliated with the American Federation ofLabor, or to any extension, renewal, revision, modification or supple-ment thereof, insofar as it affects any of the respondent's employeesin its lithographic department;(d)Giving effect to its contract, executed on July 13, 1945, withInternational Photo Engravers Union of North America, Local No.26, affiliated with the American Federation of Labor, or to any ex-tension, renewal, revision, modification or supplement thereof;(e)Giving effect to its contract, executed on May 22, 1945, withInternational Allied Printing Trades Association,or to any extension,renewal, revision, modification or supplementthereof, insofar as itaffects any of the respondent's employees in its lithographicdepart-ment ;(f)Recognizing or in any manner dealing with AtlantaPrintingPressmen and Assistants' Union, No. 8, subordinate to the Inter-national Printing Pressmen and Assistants' Union of North America,affiliatedwith the American Federation of Labor, orany successorthereto, as the representative for the purposes of collectivebargainingwith respect to grievances, labor disputes,wages,rates of pay, hoursof employment, or other conditions of employment, of any of therespondent's employees in its lithographic department;(g)Recognizingor inany manner dealing with InternationalPhoto Engravers Union of North America, Local No. 26,affiliatedwith the American Federation of Labor, or anysuccessor thereto, asthe representative for the purposes of collective bargaining with re-spect to grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, of any of the re-spondent's employees in its lithographic department;(h)Recognizing or in any mannerdealingwith InternationalAllied Printing Trades Association, or any successor thereto, as therepresentative for the purposes of collectivebargainingwith respectto grievances, labor disputes,wages,rates of pay, hours of employ-ment, or other conditions of employment, of any of respondent's em-ployees in its lithographic department.2.Take the following affirmative action which the Boardfinds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Amalgamated Lithog-raphers of America, Local 51, asthe exclusive representative of allthe employees in its lithographic department, with respectto ratesof pay, wages, hours of employment, and otherconditions of em-ployment;(b)Offer to Andrew E. Lewis, Otis Park Steele, Fletcher W.Stone, Bennie L. Brier, William T. Garret, Wyman A. Calloway, PaulWilson, and Robert Cox,immediateand fullreinstatement to their 42DECISIONS OF NA[TONAL LKI O t 'f ELA'TIONS BOARDformer or substantially equivalent positions without prejudice to anyse'hiority or other rights and privileges previously enjoyed;(c)Make whole the said employees named in paragraph 2 (b) ofthis Order for any loss of pay they may have suffered by reason ofthe respondent's discrimination against them, by payment to each ofthem of a'sum of money equal to the amount which he normally wouldhave earned as wages from the date of the respondent's discrimina-tion against him to the date of the respondent's offer of reinstatement,less his, net earnings during such period;(d) Post at its plant at Atlanta, Georgia, copies of the noticeattached hereto,'mai'ked "Appendix A." Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the respondent's representative, be posted by itimfiiodiately upon receipt thereof and maintaind by it for sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the respondent to iiisure that 'said notices are notaltered, defaced, or covered by any other material;(e)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply therewith.AND rr Is FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent discriminated against LutherW. Smith, Sr.,Mack F. Chandler, and Bobbie Nellie Blackmon, in violation of Sec-tidn 8 (3) of the Act, be, and it hereby is, dismissed.APPENDIX AN0PWE 'I"O ALL EMPLOYEES PURSUANT TO A DECISION AND ORDERof th® National Labor Relations Board, and in order to effectuate thepolicies of the National Labor Relations Act, we hereby notify ouremployees that :We will not discourage membership in the Amalgamated Lithog-raphers of America, Local 51, or in any other labor organizationof our employees, by locking out or discharging any of our em-ployees pursuant to any contractual provision requiring, as aweoi' dition of employment, membership in any labor organizationwhich does not represent a majority pf the employees in an ap-propriate unit.We will not give effect to our contract made on or about January1, 1945, with Atlanta Printing Pressmen and Assistants' Union,No. 8, subordinate to the `international Printing Pressmen andAssistants' Union of,North America, affil{aced with the AmericanFederation of Labor; or'to any extension, renewal, revision, mo'di- ALBERT LOVE ENTERPRISES429fication or supplement thereof, insofar as such contract affectsany of our employees in the lithographic department.We will not give effect to our contract executed on July 13, 1945,withInternational Photo Engravers Union of North America,Local No. 26,affiliated withthe American Federation of Labor,or any successor thereto, or to any extension,renewal,revision,modification or supplement thereof.We will not give effect to our contract executedon May 22, 1945,withInternationalAlliedPrinting Trades Association, or anysuccessor thereto,or to any extension,renewal, revision,modifi-cation or supplement thereof, insofar as such contract affects anyof our employees in the lithographic department.We will not recognize or in any manner deal with the AtlantaPrintingPressmen and Assistants'Union, No. 8, subordinate tothe International Printing Pressmen and Assistants'Union ofNorth America,affiliated with the American Federation of Labor,or any successor thereto; or International Photo EngraversUnion of North America, Local No. 26, affiliated with the Amer-ican Federation of Labor, or any successor thereto ; or Interna-tionalAlliedPrinting Trades Association,or any successorthereto, as the representative of any of our employees in thelithographicdepartment for the purposes of collective bargainingwith respect to grievances,labor disputes,wages, rates of pay,hours of employment or other conditions of employment.We will,upon request,bargain collectively with AmalgamatedLithographersof America,Local 51, as the exclusive representa-tive of all employees in the appropriate unit, consisting of all theemployees in our lithographic department,with respect to ratesof pay, wages,hours of employment and other conditions ofemployment.We will offer to Andrew E. Lewis, Otis Park Steele, FletcherW. Stone. Bernie L. Grier, William T. Garrett,Wyman A.Calloway,PaulWilson, and Robert Cox, immediate and fullreinstatement to their former or substantially equivalent posi-tions,without prejudice to any seniority or other rights andprivileges previously enjoyed and will make them whole for anyloss of pay suffered as a result of the discrimination,by paymentto each of them of a sum of money equal to the amount theynormally would have earned as wages from May 7,1945, to thedate of our offer of reinstatement, less net earnings during suchperiod.All our employees are free to become or remain members of theAmalgamated Lithographers of America, Local 51, or any otherlabor organization.We will not discriminate in regard to hire or 430DECISIONSOF NATIONAL LABOR RELATIONS BOARDtenure of employment or any termor condition of employmentagainst any employee because of membershipin or activity on behalfof any such labor organization.FooTE & DAV>ES,Employer,Dated .................. By....................................(Representative)(Title)NoTE :Any of the above-named employees presently serving inthe armed forces of the United States will be offered full reinstate-ment upon application in accordance with the Selective Service Actafter discharge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMessrs. Albert D. MaynardandPaul S. Kuelthau,for the Board.Mr. Sol I.Golden,of Atlanta, Ga., for the respondent.Mr. BenjaminM.Robinson, of New York, N. Y., andMr. Robert Bruck,ofChicago, Ill., for the Amalgamated.Mr. John S. McLellan,Pressmen's Home, Tenn.,Messrs. George 0. BakerandH. L. Mette,of Atlanta, Ga., for the Pressmen.Messrs. George L. GoogeandW. M. Alexander,ofAtlanta, Ga., for theAllied.Mr. Edward At. Wetton,of St. Louis, Mo., for the Engravers.Mr. Joseph A. Padway,byMr. Herbert S. Thatcher, Associate,ofWashing-ton,D. C., for the A. F. of L.STATEMENT OF THE CASEUpon a third amended charge duly filed by Amalgamated Lithographers ofAmerica, Local 51, affiliated with the American Federation of Labor, hereincalled the Amalgamated, the National Labor Relations Board, herein calledthe Board,by itsRegionalDirector for the Tenth Region (Atlanta, Georgia),issuedits complaint datedJuly12, 1945, against Albert Love Enterprises, apartnership consistingof Albert I. Love ; Sol I. Golden ; Julia S. Love ; Albert I.Love, Julia S. Love, Isadore Bogoslaw and Sol I. Golden as Trustees for JudithLoveand DianaLove ; Alfred X. Garber, Sykes H. Young and Earl Sanders,co-partners, d/b/a Foote & Davies, Atlanta, Georgia, herein called the respond-ent, allegingthat therespondenthad engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (1), (3),and (5) and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint and notices of hearingwere duly served upon the respondent ; the Amalgamated ; Atlanta PrintingPressmenand Assistants' Union No. 8, subordinate to National Printing Press-men and Assistants'Union of North America, herein called the Pressmen ;Local 26, International Photo Engravers Union of North America, hereincalled the Engravers;and GeorgeL. Googe, Southern Director for the Ameri-can Federationof Labor, hereincalled the A. F. of L. ALBERT LOVEENTERPRISES431With respect to the unfair labor practicesthe complaint,as amended at thehearing, alleges in substance:(1) that all employees of the respondent initsLithographic Department constitute a unit appropriatefor the purposesof collective bargaining within themeaning ofSection 9 (b) of the Act ; thatfor a long time prior to January 1, 1945, and thereafter, a majority of theemployees in said unit had designated the Amalgamatedas their bargainingrepresentative and by virtue thereof the Amalgamated, for a longtime priorto January 1, 1945, and at all times thereafter, has been the exclusive repre-sentative of all employees in said unit for the purposes of collectivebargaining;and that the respondent from on or about March 27, 1945,and on various datesthereafter, has refused and failed to bargain collectively with the Amalgamatedin good faith; (2) that on or about January 1, 1945, therespondent enteredinto a closed-shop agreement with the Pressmen covering,interalia,most ofthe employees in the unit described above ; thatsaidagreementand any exten-sion, renewal, or modification thereof, is invalid and in violation of the Actin that it does not cover the employeesin anappropriateunit as defined in theAct, and in that the Pressmen did not represent a majorityof the employeesin the appropriate unit at the time the agreement was consummated; (3) thaton or about May 7, 1945, the respondent locked out and dischargedeight namedemployees,' and thereafter refused to reinstate them for the reason that theywere members of the Amalgamated and refused to join thePressmen; (4)that from on or about December 1944 to date of the complaint throughcertainof its officers, agents, and supervisory employees, the respondenturged, per-suaded, threatened, and warned the employees in the unit described above torefrain from remaining members in the Amalgamated and urged Amalgamatedmembers and adherents to become membersof the Pressmen;and questionedthe employees in said unit concerning their membership in and activity inbehalf of the Amalgamated; (5) that on or about May 7, 1945,three namedemployees,' went on strike because of, and as a result ofthe unfair laborpractices of the respondent above referred to ; and the respondent from May 7,1945 to on or about May 28, 1945, refused to reinstate said Smith, Chandler,and Blackman to their former or equivalent positions because of their mem-bership in and activities in behalf of the Amalgamated; (6) that during May1945,' the respondent recognized the Engravers as the exclusive representativeof the employees in the plate making section of its Lithographic Departmentand entered into a collective bargaining agreement with the Engravers cover-ing said employees ; that said agreement is invalid and in violation of the Actsince it does not cover an appropriate unit as defined by the Act,and sincethe Engravers did not represent an uncoerced majority of the employees whensaid agreement was made; (7) that on May 22, 1945, the respondent enteredinto a contract with the International Allied Printing Trades Association,herein called the Allied, whereby the respondent agreed,inter alia,to employonlymembers of unions affiliated. with Allied; and (8) that by the actsdescribed above the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.On or about July 24, 1945, the respondent filed its answerto the complaintdenying that it had engaged in the unfair labor practices alleged ; admittedentering into contracts with the Pressmen and the Engraversabove referred1Andrew E. Lewis, Otis Parks Steele,FletcherW. Stone, Bennie L.Grier,WilliamT. Garrett, Wyman A. Galloway, Paul Wilson and Robert Cox.9 Luther W. Smith, Sr., Mack F.Chandler,and Nellie Bobbie Blackman." The record disclosed that while this contract was not executed until on or about July13, 1945, it became effective as of May 28, 1945. 432DECISIONS OF NATIO14AL LABORRELATIONSBOARDto and affirmativelyalleged, in substance(a) that it took the action that itdid as a result of information from the A. F. of L. that jurisdiction of theAmalgamated's lithographic pressmen belonged to the Pressmen; and (b)that it had no' alternative as a matter of business other than to accede to thedemands of the Pressmen which threatened to strike the plant.On July 23,1945, the'Pressmenand the International Allied Printing' Trades Association,herein called the Allied, each filed Petitions to Intervene in the instant case.On July 27, 1945, such petitions were granted by an order of the Trial Exam-iner, duly designated by the Chief Trial Examiner, to consider such petition.At the outset of the hearing the Engravers made a motion to intervene herein,which motion was granted by the undersigned.On July 23, both the Pressmen andi,the Engravers filed answers to the com-plaint.,At'the outset of the hearing, counsel for both organizations moved towithdraw such answers.While the undersigned ruled that the answers shouldremain as partof the formal files in the case, the record will show that thePressmen and Engravers had abandoned the answers so filed.During the hearing the A. F. of L. filed a motion to intervene herein. Themotion 'was granted by the undersigned.Pursuant to notice a hearing was held in Atlanta, Georgia, on various datesfrom July, 30 to August 9, 1945, before Peter F. Ward, the Trial Examiner,duly designated by the Chief Trial Examiner.The Board, the respondent, theAmalgamated, tho Pressmen, the Engravers, the Allied, and the A. F. of L.were represented by counsel.All participated in the hearingFull opportunityto be heard, to examine and cross-examine witnesses,and to introduce evidencebearing upon the issues was afforded all parties.At the close of the hearingcounsel forth0 Bdat'd, without objection, moved that the complaint be amendedin formal matters to conform to the proof.The motion was granted.The parties waived oral argument and were afforded opportunity to filebriefs with the undersigned.Briefs have been filed by the Amalgamated, therespondent, the Pressmen; the Engravers, and the A. F. of L.Since the close of the hearing the respondent, the A. F. of L, the Pressmen,and the 'Engravers have filed motions, supported by briefs, to dismiss thecomplaint 'herein.For reasons set forth below said'Inotions are hereby denied.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS' OF FACT1.THE BUSINESS dF THE RESPONDENTThe respondent, doing business as Foote & Davies, and constituted asdescribed above, has its principal office and place of business at Atlanta,Georgia,, where it,is engaged in the business of printing, lithographing, engrav-ing,and book-mailing.For the year 1944, the respondent purchased rawmaterials consisting, chiefly of paper, ink, gold foil, and metal, valued in excessof $100,000, more than 90 percent of which was purchased and shipped to therespondent in Atlanta, Georgia, from points outside the State of Georgia.During the same period the respondent manufactured and sold finished prod-ucts, valued in excess of $100,000.Thirty percent of the respondent's finishedproducts are shipped to points outside the State of Georgia .4* The findings in this section, are based on the allegations of the complaint and admittedby respondent's answer, as amended at the hearing' ALBERT LOVEENTERPRISESII.THE ORGANIZATIONSINVOLVED433Amalgamated Lithographers of America, Local 51; AtlantaPrinting Press-men and Assistants' Union No. 8, subordinate to National PrintingPressmenand Assistants' Union of North America ;InternationalPhoto Engravers UnionofNorth America, Local No. 26; and International Allied Printing TradesAssociation, all affiliated with the American Federation of Labor ;6and theAmerican Federation of Labor are each and all labororganizationswithin themeaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA Historical background;sequence of eventsSince the charges herein are, in the last analysis, the outgrowthof a juris-dictional dispute between the Amalgamated Lithographers of America, A. F.of L., on the one hand, and the International PrintingPressmen and AssistantsUnion of North America, A. F. of L., and International Photo Engravers Unionof North America, A. F. of L., on the other hand,an outlinehistory of thedispute, together with a sequence of eventspertainingthereto,is necessary inthe consideration of the issues and contentions of the partiesin the instantcaseThe record discloses that the Lithographers International Protective Bene-ficialAssociation, of the United States and Canada, herein called LIP & BA,now known as the Amalgamated Lithographers of America,was organized in1882 and thereafter on or about April 14, 1906, it made application for acertification of affiliationwith the American FederationofLabor.Suchapplicationdescribed the character of work at which itsmembers wereemployed, as follows :Our members are employed in all the various branches for the productionof lithography. Drawing, engravingon stone, zinc,and aluminum.Proversand hand-press printerson stone,zinc, and aluminum.Transferers fromsteel, copper plates to stone, zinc,and aluminum.Steam press feeders,multi-color printers, and transfers, all of the lithographicprocesses.The application further stated that the LIP & BA had 25 subordinate asso-ciations with a total of 3016 members at that time.Prior to 1909, the Pressmen claimed no jurisdiction over employeesengagedin the lithographic processes.During that year, however, itamended its con-stitution to include "offset presses of any description," along withits claim tojurisdiction over letter or relief printingpresses.Thereafter the Pressmen competed with the Amalgamated 4in an attemptto organize offset pressmen.The Pressmen operateda school in Rogersville,5Since the close of the hearing and on October 23, 1945, the Amalgamated filed amotion to amend the charges and the complaint herein by eliminating therefrom anyand all references in the name of the Amalgamated to the A.F. of L.on the grounds setforth in an accompanying affidavit of its president to the effect that between September12, 1945, andOctober 1,1945, the Amalgamated had, by proper procedure,withdrawnfrom its affiliation with the A. F. of L. For thereasons set forth in an Order issued onOctober30, 1945, the undersigned denied said Motion to Amend.9On or about 1915 the LIP & BA amalgamated with International Stone PapersOrganization, International Association of Press Feeders, International Association ofPoster Artists, and the International Association of Lithographic Workmen under thename of Amalgamated Lithographers of America.The A.F. of L.never formally recog-nized this amalgamation.686572--46-29 414DECISIONS OP NATIONALLAB6R RELATIONS BOARDTennessee,atwhich itoffered various courses to its members.Sometimeprior to November 1913, the Pressmen installed an offset press at such schooland offered courses in the operation of this type of press to other pressmen.At the 33rd Annual Convention of the A. F. of L. held in Seattle, Wash-ington, in November 1913,the Amalgamated by. proper procedure complainedthat the Pressmen having established a trade school,above referred to, was,through its official journal and otherwise"offering every inducement to teachoperating a lithographic offset press,and to teach lithographic transferring,through the assistance of non-union lithographers."The complaint chargedthat such action was a direct encroachment under the Amalgamated rights andprivileges as guaranteed by its charter and requested that the ExecutiveCouncil be instructed to arrange a conference of representatives from bothorganizations to take place within 30 days after adjournment of such Conven-tion.The Committee on Adjustment recommended that a conference amongthe officers of the Amalgamated, the Pressmen, and the Engravers be held toconsider the matter.The recommendation of the Committee was adopted bythe Convention.At the 35th Annual Convention of the A. F. of L., held in San Francisco inNovember 1915, the Executive Council made a, report with reference to theAmalgamated's claim against the Pressmen and intervening printing tradesunions and the proffered resolutions of intervening printing trades unions andconcluded such report with recommendations as follows :We, therefore, recommend that the Executive Council of the AmericanFederation of Labor shall,within a period of 90 days from the adjourn-ment of this Convention,select a committee of 3 to make a thoroughinvestigation of the whole subject matter contained in these resolutionswith power to make recommendations to the Executive Council and thatthe ExecutiveCouncil upon'such recommendations made to it, and inaccordance with the opinions expressed in this report,isauthorized tobring about upon an equitable basis an amalgamation of the unions in-volved in this controversy,and the terms of such amalgamation and juris-diction claims of the various organizations involved shall be determinedand decided upon by the Executive Council.The motion made and seconded to adopt the report of the committee wascarried.The next action taken on the jurisdictional dispute was taken at the 36thAnnual Convention at Baltimore in November 1916 at which the Committeeappointed pursuant to action at the San Francisco 1915 Convention made areport of its findings and recommendations on the jurisdictional dispute. Itrecommended,inter aha,and in substance that lithographic pressmen andpress feeders should be members of the "International Pressmen and Assistants'Union" ; that lithographers, artists, transferers, and those engaged in theprocesses of providing plate from which printing is done should be membersof the "Photo Engravers Union." The report added :In making these recommendations we realize that we are dividing a unionby placing its membership into two international unions, but we believethat under the present Allied Printing Trades organization and the jointmovement of the printing trades to protect the workers in the differentbranches in the printing industry,that the interest of these men will bebest served by carrying out of these recommendations,and under the cir-cumstances it will in our opinion add strength to these workers and tendto improve their condition of employment. ALBERT LOVE ENTERPRISES435Pending consummation of the amalgamation of these trades as hereinproposed, we recommend that the jurisdiction of the offset press be con-ceded to the International Pressmen and Assistants' Union.That thejurisdiction of the making of plates to be used on offset presses be con-ceded to Photo Engravers.Following the report of committee, next above referred to, appears thefollowing :We directed President Gompers to call a conference of the organizationsin interest for the purpose of carrying out the recommendations containedin the committee's report.Efforts were immediately made after our Julymeeting to call a conference, but by reason of the departure of PresidentWoll of the Photo Engravers Union for England to attend the BritishTrade Union conference as fraternal delegate from the A. F. of L., theconference was postponed until after his return.Insofar as is disclosed by the record no further action toward approving thereport was taken by the 1916 Convention in connection with the jurisdictionaldispute.The dispute was next taken up by the 37th Annual Convention of the A. F.of L. held at Buffalo in November 1917. The Convention adopted the reportof Committee on Adjustment requiring the Executive Council to draw up,aplan of amalgamation to be put in effect by April 1, 1918, "or as soon there-after as the Executive Council may decide, and that the organization or organi-zations failing to become a part of the Amalgamation, as laid down by theExecutive Council, shall stand suspended."At the 1918 Convention of the A. F. of L., held at St. Paul, the plan ofamalgamation proposed by President Gompers was submitted and the com-mittee recommended the adoption of the plan by the Convention with theprovision that the organization or organizations failing to comply therewithbe suspended on August 1 (1918). The Amalgamated delegates objected tothe proposed plan and in substance proposed that the Amalgamated, the Press-men, and the Engravers would amalgamate in a new international union, whichproposal was not accepted by the Convention, and the motion to adopt thereport of the committee approving the plan of amalgamation as prepared byPresident Gompers was adopted.Insofar as the record discloses, no further action was taken on the jurisdic-tional dispute by any A. F. of L. Convention from 1919 to 1935. At the 1935Convention held at Atlantic City in October, the dispute was reviewed anda resolution offered by the Printing Trades Unions (other than the Amalga-mated) requiring the president of the A. F. of L. to bring all parties directlyconcerned into a conference for the purpose of securing observance of thedecisions reached at previous conventions, "or to negotiate such understandingsor arrangements as may prove mutually acceptable, and in the event no suchagreements or understandings be reached within a period of six months afterthe adjournment of the 55th Annual Convention of the American Federationof Labor, that the Executive Committee of the Federation be and is herebyauthorized to suspend the charter of the International Lithographers Protec-tive and Beneficial Association-also known as the Amalgamated Lithographersof America-until the previous decisions of the American Federation of Laborare observed, or to take such other and further action as will seem to theExecutive Council best suited to bring about the desired result."The record discloses that during each of the American Federation Conven-tions from 1937 to 1943, inclusive, the jurisdictional dispute has been discussed 436DECISIONSOF NATIONAL LABOR RELATIONS BOARDand sundryresolutionsadopted but no action resulting in the suspension ofthe Amalgamated'scharter has been taken.The Amalgamated contended, down through the years, that since the 1916Convention did not adopt or approve the report of the committee recommendingthat the Pressmen have jurisdiction over lithographic offset pressmen and thatthe Engravershave jurisdiction over lithographic plate makers, the subsequentconventions were without authority and jurisdiction to approve recommenda-tionsmade tothe 1916 Convention, in addition the Amalgamated contendedthat the A. F. of L. was without authority to transfer jurisdiction from oneunion to the other without a referendum of the membership of the organizationto be transferred.The record discloses that while the A. F. of L. has not suspended the Amal-gamated, it has by a series of letters written by its president, William Green,served notice that the 1916 "Award of Jurisdiction" will be recognized by theA. F. of L.The Pressmen contend, in part, and in effect, that since by the "offset" orlithographic method, (1) Ink is put on paper, and (2) since images are pro-duced that cannot be distinguished from like images produced on "printing"presses,that offset presses properly belong in the "Relief" printing process, andhence are subject to the jurisdiction of the PressmenIn the Graphic Arts, three major industries have long been recognized, whichare related to three different processes or methods of reproduction of graphicarts products.The United States Labor Department, Wages and Hours Division, in a reportissuedSeptember 12, 1942 stated:Three basic processesare used inthe production of graphic arts products.They have been described, for the purposes of easy explanation to thelayman,as the"elevated", "street level", and "subway" systems.To thetrade theyare knownas relief printing, lithographic printing, and intaglioprinting, respectively.Relief printing Is the process of printing from raised type.Lithographic printing is the process of printing from a plane or flatsurface.Two methodsare used,direct and offset lithography. In theformer, the paper (or metal, etc.) comes Into direct contact with theprinting plate.Offset lithography involves the transference of the design,by meansof rollers to a rubber blanket, which in turn transfers the designto the material being printed.Intaglio printing is the process of taking an impression from a plateor rollwhere the design or characters are cut below the plate surface.That the foregoing division in the graphic arts has been long recognized ismade further apparent from the Code of Fair Competition for the GraphicArts Industry as approved on September IT, 1934, under the National RecoveryAct, wherein Section 22 A, an autonomous section, was set up to establish condi-tions ofwork for lithographicemployeesand all employees engaged in carryingon the lithographicprocesses, as one unit.The Amalgamated Is the only one of the principal labor unions engaged inthe graphic arts organizedon an industrial basis and the one which has tradi-tionallyfor more than30 years bargained for a unit composed of all employeesengaged inthe lithographicprocesses.In theMatter of Con P. Curran PrintingCompany Tthe Board stated,in part :7 57 N. L. R. B. 185. ALBERTLOVE ENTERPRISES437The record discloses that printing by the lithographic process has longbeen recognizedas a separatebranch of the printingindustry.As distin-guished from letter-press printing, which constitutes the other principalbranch, lithography involves printing from a plane surface and dependsfor its operation upon a chemical difference between various portions ofthe surface of the plate used in making the impression.Except for theinitial step of photographing the image to be reproduced, each step in theprocess of lithographic printing is separate and distinct from that of letterpress.Throughout the process of preparing lithographic plates and theiruse in lithographic, or offsetpresses,special skills, peculiar to the litho-graphic process, are required.Likewise, plates prepared for lithographicprinting cannot be used in letter press reproduction, nor can plates pre-pared by photoengraving be used in lithographicpresses.By reason of thedistinctand separate nature of lithographicprinting,there exists a considerable history of separatebargaining by employeesinthe lithographic branch of the printing industry.Although in both thelithographic and the letter press divisions of the industry, bargaining wasconducted originally by separateorganizationslimited to the various crafts,for approximately 30 years employees engaged in the lithographicprocesshave been bargained for as a group by the Amalgamated. The recorddiscloses that throughout the printing industry as a whole,as well as inthe St. Louis area, lithographic employees are now organized almostexclusively upon an operational, or so-called "industrial,"basis,and arerepresented by the Amalgamated rather than by an organization whichis limited in its jurisdiction to a portion of the lithographicprocess, suchas the Photo-Engravers. . . . In view of the almostuniversal preva-lence of the broader type of organization for collective bargaining in thelithographic branch of the printing industry, and the differencein skilland duties between lithographic employees and those engaged in othertypes of printing,it is apparent thatemployees engaged in the lithographicprocess constitutea distinct group possessing a community of interestsuch as to warrant our finding that theyconstitute a separate appropriateunit for the purpose ofcollectivebargaining.(Emphasis added)That the Amalgamated, notwithstanding the jurisdictional dispute referredto above, has, down through the years successfully organized employees engagedin the lithographic process is further disclosed by a report of the United StatesDepartment of Labor, Wages and Hour Division Issued September 12, 1942t eading in part as follows :It is estimated that one-third of the total number of workers in the Print-ing and Publishing and Allied Graphic Arts Industry are covered by unionagreements.Forty-five percent of the production workersare union mem-bers.The percentage in the newspaper field is considerably higher whilein the book and job branch it is somewhat lower.There are nine international trade unions in the Printingand Publishingand Allied Graphic Arts Industry, who report their combinedmembershipto be approximately 240,000 workers.The names of these unions and their membership follows :The International Printing Pressmen and Assistants' Union :Includespressmen, assistants, feeders, and unskilled helpin letterpress rooms.60,000 membersThe International Typographical Union :Comprises all skilled typesetting,proofreading and mail room employees.83,000 members 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe International Photo-Engravers Union:Members of this union make"cuts" for illustrations.11,000 membersThe International' Stereotypers and Electrotypers Union : Includes platemakers in stereotype and electrotype plants.10,000 membersThe International Brotherhood of Bookbinders :Includes principallybookbinders and bindery women.27,000 membersThe Amalgamated Lithographers of America : Covers employees engagedin the various photo-lithographic occupations.Eighty-five percent of thetotal number of lithographers,are organized in this union.14,140 membersand 3 others not material herein.The record discloses that there are about 5500 offset presses in the UnitedStates distributed throughout 2200 shops; 75 percent or about 1650 have oneor two small presses only;six and one-half percent of all shops or 150 shops,have 21 percent of all presses In numbers and a much larger percent in capacitybecause these shops have the large multi-color presses such as 4 color presses ;that the largest concentration are in cities of New York,Chicago, San Fran-cisco,Cleveland,Cincinnati,Boston,Detroit,and Philadelphia in about theorder named.New York City with from 165 to 200 shops employs approxi-mately one-third of all lithographic workers in the United States.The Amal-gamated New York local has 5135 members,Chicago with 150 lithographicshops employs 2250 lithographic workers, of which the Amalgamated local has1978 members;San Francisco has about 37 lithographic shops and the Amal-gamated local there has 785 members;at Cleveland with 21 lithographic shops(80 presses)the Amalgamated local has 330 members;Cincinnati has 26shops(85 presses),which employ 425 Amalgamated members; and Milwaukeewith 23 shops operating 71 presses, all of which are operated by 468 Amalga-mated members.Many offset plants also have printing departments;these are called mixedor combined shops. In some shops the printing department is larger, and insome shops the offset department is larger. In many of the mixed shops theAmalgamated has exclusive bargaining rights for lithographic workers and thePressmen have the same rights for printing pressmen.8This condition existsgenerally through the United States.While therecord does riot disclose the number of offset pressmen affiliatedwith the Pressmen,itwrould appear from the record that the latter have or-ganized as members a comparatively small percentage of offset pressmen.On the other hand the record discloses that the Amalgamated has organizeda very large majority of all available lithographic workers in many cities, forexample,'For example, The Rand-McNally Company of Chicago;R.R. Donnelley and Sons,Chicago ;Manz Corporation,Chicago ; Regensteiner Corporation,Chicago ;Magill-Wein-sheimer, Chicago ; I. S. Berlin Company, Chicago ; Fort Wayne Printing Company, FortWayne, Indiana ; Western Printing and Lithograph Company, Racine, Wisconsin ; Rey-nolds and Reynolds,Dayton, Ohio;E.F. Schmidt Company, Milwaukee,Wisconsin ;Meisenheimer Printing Company, Milwaukee;W. B. Burford Company, Indianapolis ;Evans-Winter-Robb Company, DetroAt ; Smith & Sitron Printing Company, Cleveland ;U. S. Playing Card Company, Cincinnati ; Western Printing Company, Cincinnati ; C. T.Dearing Printing Company, Loul ville;Courier Journal Job Printing Company, Louis-ville ;A. L. Garber Printing Company, Ashland, Ohio ; Warner P. Simpson Company,Columbus, Ohio ; S. C. Toof and company, Memphis ; Cullom & Chertner Company, Nash-ville ;The Stein Printing Company, Atlanta ; Frankliug Printing Company, Miami ; andso forth.' ALBERT LOVEENTERPRISES439New York ........... 95% plusAkron ........ .. .... .. 100%Cleveland ............. 98%Ashland, Ohio ... .... ... 100%Racine,Wis .. . ...... 100%Louisville ............97%Columbus . ..... ...... 97%Dayton .. ... ........ 94%Nashville . .. ..... ... 100%Toledo ............... 100%Chicago ..................90%In the instant case the A P. of L, the Pressmen, the Engravers, and therespondent take the position that the proceedings herein should be dismissedin view of the "Award of Jurisdiction" by the A F. of L referred to above.In its Annual Report for the fiscal year ended June 30, 1943, the Board saidThe Board is reluctant to undertake the resolution of a jurisdictionaldispute between two or moreunionsaffiliatedwith the same parent or-ganization.Itwill, however, proceed with an investigation of representa-tives in a case involving a dispute between coafliliates where a union nota party to the jurisdictional dispute is a party to the case, or where itappears from the circumstances that there is little substantial prospectthat the controversy will be resolved by the parent organization.Thus,electionshave been ordered in cases where the affiliated unions involvedhad agreed that the Board should settle the controversy since the parentorganizationwas unable to do so, and where the dispute was of such longstandingthat effective resolution by the parent body appeared unlikely'In its Annual Report for fiscal year ended June 30, 1944, in this inaiue con-nection, the Board said:While the Board is somewhat disinclined to proceed to a determinationof a bargaining representative in the face of a jurisdictional dispute be-tween two or more unions affiliated with the same parent organization,itdoes so where a union not involved in that dispute is a party to therepresentation case, or where the disputants have failed to submit totheir parent organization for settlement a controversy of long standingRecently, the Board, without comment, denied a motion to dismiss apetitionmade by a union on the ground that it was involved in a juris-dictional dispute with a sister union which was the only other labor or-ganizationin the case.10From the foregoing it appears that, notwithstanding the A. F. of L 's "Awardof Jurisdiction" of lithographic offset pressmen to the Pressmen and litho-graphic platemakers tothe Engravers, a very large proportion of lithographicworkers have chosen the Amalgamated as their bargaining representative andrefused recognition of the Award of jurisdiction by the A. F. of L. "Undersuch circumstances the Board is charged with fulfilling its statutory duty ofcertifying to the parties the name of the representative designated or selectedby the employees involved, and this mandate cannot be supplanted by any a r-rangments concerning jurisdiction worked out by non-statutory bodies.""In view of the above it appears that employees of the respondent employedin its Lithographic Department, as described and found below, are not boundby the Award of Jurisdiction referred to above, and it is so found.°In thisconnectiontheBoard citedMatter of Montgomery lVaril & Co Inc, 50N. L it. B 163 ;Matter of Iowa Electric Lrght & PowerCoinpany,49 N. L R B 230;see alsoMatterof Fitzhugh, Inc, 47 NL it. 13 606; andMetter of IV II Iii.tler Sta-tionery Company,51 N. L. It B. 978"'In thisconnection the BoardcitedMatter of B F Gilmour Co . Inc,55 N L R It767,Matterof ShermanWhiteCompany,58 N L. R B 1024; see alsoMatter ofMoraineProductsDiv.,GeneralMotors Corp., 56 N. 1, R. B 1887u Quotation from letter of May 15,1945, senttoWilliam Green, President A. F. of Lby ChairmanMillis, onbehalf of the Board. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The refusal to bargain collectively1.The appropriate unitThe complaintalleges thatall employees of the respondent in its Litho-graphic Department constitute a unit appropriate for collective bargainingwithin themeaning ofSection 9 (b) of the Act.The Amalgamatedcontendsfor the unit described in the complaint.ThePressmencontend,in substance,thatsinceoffset pressmen operate "printingpresses" and since theA. F. of L. has awarded jurisdiction over lithographicpresses to the Pressmen,such offset pressmenappropriately belong in a unitwith otherprinting pressmen,particularly in view of the fact that the Press-men had entered into aclosed-shop contract" with the respondent coveringsuch offsetpressmenunder date of January 1, 1945. The Engravers contendthat theemployeesof the plate making section of the respondent's LithographicDepartment belong ina unitof engravers as a result of the closed-shop con-tract enteredinto between the Engravers and respondent under date of July13, 1945.It is undisputedthat beginning in 1939 and continuing until on or aboutMay 7, 1945, when,as is foundbelow, the respondent discriminatorily lockedout and discharged its offset pressmen,and by such act caused the lithographicplate makers to leavetheirwork, the Amalgamated and the respondent op-erated under a closed-shop contract whereby the respondent recognized theAmalgamated as bargainingagent for all lithographic employees.During thissame periodrespondent had aclosed-shop contract with the Pressmen andother printingunionscovering all other employees in its plant.During thesameperiod therewas nointerdependence or interchange of employees betweenthe offset presses andthe letter or reliefpresses inthe respondent's plant.The Pressmensought to show that sinceitsmemberstook over the offsetpresses(after the lock-out), that there had been frequent interchanges of em-ployees betweenthe two typesof presses" From the record it is clear thatsuch interchangeis the exception rather than the rule in the lithographic in-dustry.The Pressmenofferedsometestimony that such interchange is theusual practicein the industry.This testimony is not credited by the under-signed inasmuchas the credible evidence in the record is to the contrary.The Engravers, in support of their contention that lithographic plate makersbelonged in a unit of photo engravers, introduced testimony to the effect thatit representedemployees of 13 plants in the United States where they had somemembersdoing "some offsetwork."Witnesses for the Engravers' local testifiedthat they were unfamiliar with offset plate making and that prior to the lock-out of the respondent's plant the Local had made no attempt to organize platemakers inAtlanta"In view of the above and the record and particularly in view of the bargain-ing history between the Amalgamated and the respondent from 1939 untilMay 1945, together with the history of organization and collective bargainingby the Amalgamated in other plants in the lithographic industry as found inSection III,A, above, and the difference in skill and duties between litho-graphicemployees and thoseengagedin other types of printing, it is apparent"The validity of this and other contracts is discussed and considered below."The Pressmen introduced four witnesses who so testified.14The record discloses that the Engravers was unable to furnish the respondent withplatemakers until after it succeeded in inducing Smith,Sr.,Chandler,and Blackmanto join the Engravers following the lock-out. ALBERT LOVE ENTERPRISES441that employees engaged in the lithographic process constitute a definite grouppossessing a community of interest such as to warrant a finding that theyconstitute a separate appropriate unit for the purposes of collective bargaining.The undersigned therefore finds that all employees of the respondent engagedatwork in its Lithographic Department, including employees engaged on itsoffset presses and in lithographic plate making,30 constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b)of the Act.2.Representationby the Amalgamated of a majorityin the appropriate unitDuring the hearing, and after counsel for the Board and the Financial Secre-tary of Local 51 of the Amalgamated, had checked the Local's record, all partiesstipulated that the three lithographic plate makers and the eight offset press-men involved in the instant hearing were members of the Amalgamated fromDecember 1944 to May 7, 1945. As is set forth above, Local 51 of the Amal-gamated operated under a closed-shop agreement with the respondent from1939 to May 7, 1945.The undersigned finds that, for a long time prior to January 1, 1945, and atallmaterial times thereafter, the Amalgamated was, and now is, the duly desig-nated representative of a majority of employees in the aforesaid appropriateunit, and that, bf virtue of Section 9 (a) of the Act, the Amalgamated at alltimes was, and now is, representative of all the respondent's employees in suchunit for the purpose of collective bargaining with respect to rates of pay, wages,hours of employment, or other conditions of employment.3.Therefusal to bargaina.Sequence of eventsThe respondent operates a printing plant in which it maintains a printingdepartment and a lithographic department. It is undisputed that during 1939the respondent entered into closed-shop contracts with the Amalgamated onbehalf of its employees in its Lithographic Department and with the Pressmenon behalf of those operating letter or relief presses and other employees, td-gether with contracts with Typographical employees and other unions whosemembers were employed by the respondent.The Pressmen uses a "printed form" contract which lists offset presses alongwith other types of presses. Such form also has a section providing for thegether with contracts with Typographical employees and other unions whosescale may be entered on offset and other presses. From 1939 until January 1,1945, in the contracts between the Pressmen and the respondent, the portionsapplicable to offset presses were either left blank entirely, or, if any insertionswere included applicable to the wage scale or complement of men on the offsetpresses, they were deleted.In the January 1, 1945, contract" the blanks applicable to offset presses, thecomplement of men to work on offset presses and the wage scale applicable tosuch presses were filled in.The contract was submitted to Earl Sanders, Man-15 The only supervisory employees in respondent's Lithographic Department are workingforemen who normally and traditionally have been included in the appropriate unit.Is This contract, effective as of January 1, 1945, was apparentlysigned onJanuary 3,1945. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDaging Partner of the respondent; who signed the contract and did not notethat it gave the Pressmen jurisdiction over the offset pressmen.Under date of February 3, 1945, the Pressmen, by letter, notified Sandersthat It was going to insist that on and after April 1, 1945, that all types ofpresses in the respondent's plant "shall be manned only and exclusively bymembers of this (Pressmen's) unionThe Amalgamated, whose closed-shop contract would not expire until March27, 1945, and which provided that it would continue in effect for a 30-dayperiod thereafter for the purpose of negotiating a new contract, was not in-formed of the Pressmen's January 1, 1945, contract.During the latter part ofFebruary, Albert Love, an official of the respondent, and Superintendent J. D.Harris called Andrew E. Lewis, a lithographic pressman, and asked if he hadbeen approached by the Pressmen to join their union. Love then read theletter from the Pressmen, stating that on and after April 30 only members ofthe, Pressmen could be employed on offset presses, but did not inform Lewisof the Pressmen's January 1, 1945, contract.The Amalgamated learned of the contract in March 1945, at which timemembers of the Pressmen began contacting members of the Amalgamated andstating that they had a contract with respondent giving the Pressmen juris-diction over the offset pressmen."The Amalgamated then took the matter upwith the respondent and after considerable discussion with Sol I. Golden, therespondent's attorney, the respondent admitted that it had given the Pressmenjurisdiction over lithographic pressmen for which reason it could not renewits contract with the Amalgamated.18 On April 29, 1945, at a meeting called byrespondent's officials at the plant the latter advised the offset pressmen of thecontract made with the Pressmen covering the lithographic presses and sug-gested that the Amalgamated members join the Pressmen's union.While Amal-gamated officials were present at the plant, Sanders insisted upon talking tothe offset pressmen in the absence of such officials.During this meetingSanders advised the offset pressmen that a notice would be posted on April 30to the effect that all employees operating offset presses had to be membersof the Pressmen's union.A notice was not posted on April 30 and Sandersasked Amalgamated officials whether they would suspend the membership ofthe offset pressmen for 30 days and allow them to join the Pressmen so thatduring the 30 days the respondent officials might be able to work out a solutionof the dispute satisfactory to all.The Amalgamated officials refused to sus-pend the Amalgamated members employed in the Lithographic Department.On May 4 the respondent posted a notice that effective May 30 only litho-graphic pressmen who were members of the Pressmen's would be permitted to17During March 1945, the Pressmen contacted the offset pressmen and their helpersby letters, enclosing application for membership formsThe letters informed the litho-graphic employees of the Pressmen's January 1, 1945, contract ; offered to accept themas members of the Pressmen "without initiation fee or cost of entry"; and advisedthat after April 27, 1945, only members of the Pressmen would be expected to beemployed on respondent's presses, regardless of type.181tisundisputed that after the execution of the Pressmen's contract in January.1945, and the receipt of the Pressmen's letter of February 3, 1945, advisingthe respond-ent that the Pressmen would insist on exercising jurisdiction on the offsetpresses, therespondent referred Amafgamated representatives to its attorney, Sol I. Golden, whenthese representatives sought a bargaining conference with itIt is further undisputed that on or about March 27 and 30, April 18 and 26, 1945,and at all times thereafter, Golden, on behalf of the respondent, advised the Amalgamatedin substance, that the respondent, having recognized the jurisdictional claim of thePressmen, could not bargain collectively with the Amalgamated. ALBERT LOVE ENTERPRISES443operate offset pressesOn May 7 a new notice'' was posted by the respondentrepeating substantially the May 4 notice,but instead of becoming effective onMay 30, it became effective at noon May 7.Following the posting of the May 7 notice,the eight offset pressmen and thethree plate makers, hereinbefore referred to, left the plant at noon on that day.Thereafter the offset presses were taken over by members of the Pressmen.Following the lock-out and onMay10, 1945, the Amalgamated informed therespondent,by letter,that the plate makers and offset pressmen were willingon May 7 and were still ready and willing to return to work, but were un-willing to become members of the Pressmen as a condition to further employ-ment.On May 14, 1945, the Amalgamated again informed the respondent, byletter,that all "lithographic workers" were still ready and willing to returnto work.The respondent made no reply to either of the two letters.On May 22, 1945, the respondent entered into a contract with the Alliedwhereby the respondent agreed,inter alia,to employ only members of theUnion, affiliated with the Allied.20After the lock-out of May 7, officials and supervisory employees of the re-spondent made efforts to get the offset pressmen to join the Pressmen andendeavored to have the plate makers join the Engravers.The efforts wereunsuccessful with reference to the offset pressmen;with reference to the platemakers,however, respondent'sofficials and Engravers'representatives weresuccessful in having the plate makers join the Engravers.On July 13, 1945,respondent entered into a collective bargaining contract(effective as of May28, 1945),whereby respondent recognized the Engravers as the exclusive repre-sentative of the employees in the plate making section of the respondent'sLithographic Department,and further provided that the respondent employedonly members of the Engravers in this section.b.Respondent's contentions and testimony as to the refusal to bargainRespondent contends in substance (1) that it relied upon the Award ofJurisdiction made by the American Federation of Labor granting jurisdictionto offset pressmen and plate makers, and (2) that it was led to, and did believethat unless it complied with the demands of the Pressmen, its business wouldbe interfered with by a strike of the members of that union with the ultimateresult, in view of its commitments to the armed forces of the United Statesand Governmental agencies, that it would be forced into financial ruin.As tothe firstcontention, the Board has heretofore had occasion to resolvesimilar situations in theStar Publishing Companycase21where, as here, therespondent received an official statement from the A. F. of L. that jurisdictionbelonged to a rival union. In this connection the Board and Court held thatMAY 7, 19451' IN accordance with the terms of a contract entered into between Foote &Daviesand Atlanta Printing Pressmen and Assistants Union No. 8 subordinate to the Inter-national Printing Pressmen and Assistants Union of North America, and pursuant tothe jurisdictional award of the American Federation of Labor of which Foote & Davieswas officially advised, the Company will employ, effective May 7th, 1945 at noon onlymembers of or applicants to the above Union on its offset presses.THIS WILL SUPERSEDE THE PREVIOUS NOTICE WHICH GAVE THE EFFEC-TIVE DATE AS OF MAY 30th, 1945.FOOTE & DAVIESBy Earl Sanders20 The record discloses that the Amalgamated had, on divers occasions,requested affilia-tion with the Allied, which request was denied21N. L.R. B. v Star Publs6hingCo., 97 F. (2d) 465 (C. C. A. 9), 1938. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARD"while the alleged unfair labor practice may havebeen caused by a jurisdic-tionaldispute between unions, the act forbids unfair laborpractices withoutregard to factors causing them.The ;ecord herein discloses that therespon-dent was advised that it might petition the Board for a determination of thedisputedissueof jurisdiction.This it refused to do. In theinstant case,there was no stoppage nor In fact a real threat of stoppage, in that the Press-men had not taken a strike vote under the Smith-Connally Act. Since therespondent had bargained collectively with the Amalgamated for some 6 years,and since the Act provides that employees in an appropriateunitmay choosetheir own bargaining representative, and since the respondent did not see fitto submit the issues to the National Labor Relations Board, the only agencyrecognized by law to determine appropriate units for the purposes of collectivebargaining, the respondent is not justified in relying upon the Award of Juris-diction by the A. F. of L. This contention is without merit.As to the second contention,the record discloses that the respondent beingconfronted with a jurisdictional dispute elected to submit to the demands ofthe Pressmen and sought to induce members of the Amalgamated to join thePressmen's and the Engravers' unions.The undersigned is convinced that therespondent believed that if it did not submit to the Pressmen's demand thatthey would cause a work stoppage, and since the Pressmen and Allied groupmembers greatly outnumbered the Amalgamated members, it decided to cast Itslotwith the Pressmen. Similar situations have been before the Board andCourts, and the Courts have consistently upheld the Board's refusalto recog-nize even extreme business exigencyas anexcuse for unfair labor practices?'In theStar Publishingcase the Circuit Court of Appeals sustained the Boardstating:The respondent further contends that it was necessary to make thetransfer, and thus engage in the unfair labor practice, because itsbusinesswould otherwise be disrupted, and therefore, under all the facts, the trans-fer was excusable.We think, however, the Act is controlling.The Actprohibits unfair labor practices in all cases. It permits no immunity be-cause the employer may think that the exigencies of the moment requireinfraction of the Statute. In fact, nothing in the Statute permits or jus-tifies Its violation by the employer.This contention is without merit.c.Contentions of the A. F. of L. in support of the position of respondentIn its motion to dismiss the complaint, the A. F. of L. contends in substance(1) that the complaint should be dismissed because respondent's attitudetoward labor has always been good; (2) that its unfair labor practiceagainstthe Amalgamated resulted from a threat of business disruption on the part ofthe Pressmen's union ; and (3) that the question of jurisdiction should be leftby the Board to the A. F. of L. inasmuch as the unions involved are affiliates ofthe A. F. of L.As to contention one,the record discloses that the respondent's attitude to-ward labor has always been a good one. However, in view of the unfair laborpractices found herein to have been committed by the respondent's officers'B SeeN.L.R.B v. Glueh BrewingCo, 144 F. (2d) 847(C.C.A. 8)(1944) ;N. L. R. B. v.John Engelhorn & Sons,134 F. (2d) 553(C C, A. 3) (1943);N. L. R. B.v.Hudson Motor CarCo., 128 F.(2d) 528(C.C A. 6) (1942) ;N. LR. B.V.StarPublishingCo, 97 F. (2d) 465(C. C. A. 9) (1938). ALBERT LOVE ENTERPRISES44Sand agents, such conduct may not be condoned because of respondent's pastfavorable attitude towards labor.This contention is without merit.As tocontention two,in view of the findings above to the effect that thethreat of business disruption by the Pressmen do not justify a commission ofunfair labor practices under the Act, this contention is likewise without merit.As to contention three,the record discloses that the labor dispute herein isone that has existed for upwards of 30 years during which time the A. F. of L.has been unable to effectively adjust the dispute. Since the National LaborRelations Board is the only agency legally authorized to determine appropriateunits for the purposes of collective bargaining, and while it may, in its discre-tion, refuse to take jurisdiction concerning such disputes, having done so itmay proceed to determinethe issues.This contention is without merit.From the above and the record as a whole, the undersigned concludes andfinds that the respondent, on or about March 27 and 30, 1945, on April 18 and25, 1945, and at all times thereafter, refused to bargain collectively with theAmalgamated as exclusive representative of the employees in an appropriateunit, and thereby interfered with, restrained, and coerced the employees in theexercise of the rights guaranteed in Section 7 of the Act.From the above and the record, it appears and the undersigned finds thatthe contract entered into between the Pressmen and the respondent on orabout January 1, 1945, insofar as such contract required the respondent toemploy only members of the Pressmen in its Lithographic Department on off-set presses;and the contract entered into between the Allied and the respon-dent on May 22, 1945,insofaras it required the respondent to employ onlymembers ofunionsaffiliated with the Allied in the respondent's LithographicDepartment ; and the contract between the Engravers and the respondent datedJuly 13, 1945, are each, to the extent indicated, contrary to the Act, illegaland invalidand of no effect under the Act.C.The discriminatory lock-out and discha?ges; interference, restraint, andcoercionPrior to the May 7, 1945, lock-out of the respondent's offset pressmen, as foundabove, J. D. Harris, plant superintendent, called a meeting of all lithographicemployees at the plant on Sunday, April 29. Employee Luther W. Smith, Sr..a plate maker, informed Walter M. Robinson and Oliver Mertz, InternationalRepresentatives of the Amalgamated, of the proposed meeting and time thereof.Robinson and Mertz went to the plant and were present when the lithographicemployees arrived.Sanders, former Vice-President Cooper, and Superinten-dent Harris appeared on behalf of the respondent.Sanders insisted on talking to the employees in the absence of the Amal-gamated representatives, and the latter consented to remain outside.The re-spondent's officials talked to the lithographic employees for over an hour, dur-ing which time Sanders described the dispute as being a quarrel between thetwo unions.While the respondent's officials stated that they were not there "totry to sway you fellows," they advised the lithographers that they had decidedto post the notice demanded by the Pressmen.Thereafter Robinson and later Mertz were called into the meeting.Harrissuggested that Robinson permit offset pressmen to belong to both unions for30 days.Robinson refused to agree to this.Following the lock-out, James Swann, respondent's production manager,talked to offset.pressman Lewis and, after asking if he was tired "loafing," at-tempted to get him to return to the plant as a member of the Pressmen. Swann 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked if he would come "if it meant a personal benefit" to him. Lewis repliedin the negative.Swann then sought to induce Lewis to call at either Love'shome or Swann's home for a talk. Lewis23 declined the request.As found and set out above, the respondent posted a notice to the effect thaton and after noon May 7,1945, all employees engaged in operating offset presseswould have to be members of or applicants for membership in the Pressmen,thereby locking out and discharging the eight" offset pressmen.By such actionthe respondent has interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.D. The allegeddiscrimination against the plate makersThe complaint alleges that by reason of the respondent's unfair labor prac-tices in refusing to bargain collectively with the Amalgamatedby on January1, 1945, entering into an illegal contract with the pressmen;and by the lock-outand discharge of the offset pressmen on May 7, 1945, Luther W.Smith, Sr.,Mack F. Chandler,and Nellie Bobbie Blackman,employed in the respondent'slithographic department as plate makers,on May 7, 1945, ceased work con-certedly and went on strike ; that thereafter from May 7 to May 28, 1945, therespondent refused to reinstate them to their former or equivalent positionsbecause,of their membership in and activity on behalf of the Amalgamated,and thereby the respondent discriminated in regard to the hire and tenure oftheir employment in violation of Section 8 (3) of the Act.It is undisputed that the three plate makers were members of the Amal-gamated on and prior to May 7, 1945, and that they left their jobs at the samehour the offsetpressmendid on May 7.It is further undisputed that the plate makers made no application to therespondent for reinstatement other than that contained in the letters of theAmalgamated sent to the respondent under date of May 10 and 14, 1945. Thefirst letter informed the respondent that the lithographic workers were all mem-bers of the Amalgamated and all were willing to return to work but wereunwilling to become members of the Pressmen as a condition to further em-ployment.The second letter stated in substance that all lithographic workerswere members of the Amalgamated and, all had been ready and willing towork on May 7, and were still ready and willing to return to work. The con-dition,contained in the May 10 letter was neither iterated nor withdrawn. ..On or about May 28, 1945, the plate makers applied for membership in theEngravers and returned to work on May 28. As found elsewhere herein, therespondent and Engravers entered into a contract under date of July 13, 1945(effective as of May 28, 1945),covering the plate-making section of respondent'slithographic department.Insofar as the record discloses, the plate makers at no time informed therespondent that they, as members of the Amalgamated, or otherwise, hadabandoned the strike.From the above and the record it appears and the undersigned finds that theplate makers in question were on strike from May 7, 1945 to May 28, 1945; thatthe plate makers at no time made an unconditional offer to 'return to theirjobs ; that under such circumstances the respondent was not required to offer21Lewis was the working foreman in charge of offset presses for 2 to 3 years pi1orto the lock-out.24 See footnote No. 1. ALBERT LOVE ENTERPRISES447them reinstatement ; and that the plate makers are not entitled to back payfor the period they were on strike 25The respondent has not discriminated in regard to the hire and tenure ofemployment of the plate makers within the meaning of Section 8 (3) of theAct.The complaint insofar as it so alleges should be dismissed.IV.THE EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, B and C, above,occurring in connection with the operations of respondent described in Sec-tion 1, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the Act.Having found that the respondent on March 27 and 30, 1945, and on April18,and 25, 1945, and at all times thereafter refused to bargain collectivelywith the Amalgamated as the exclusive representative of its employees in anappropriate unit, the undersigned will recommend that the respondent, uponrequest, bargain collectively with the Amalgamated.It has been found: (1) that on or about January 1, 1945, the respondententered into a collective bargaining contract with the Pressmen, whereby therespondent was required to employ only members of the Pressmen in its Litho-graphic Department, covering,inter alia,a majority of the employees in theunit herein found to be the appropriate one ; (2) that on or about July 13, 1945,the respondent entered into a collective bargaining contract with the Engravers(effective as of May 28, 1945), whereby the respondent recognized the En-gravers as the exclusive representative of the employees in the plate-makingsection of respondent's Lithographic Department and further provided that therespondent employ only members of the Engravers in such section of its Litho-graphic Department; and (3) that on or about May 22, 1945, the respondententered into a collective bargaining contract with the Allied, whereby therespondent agreed,inter alia,to employ only members of unions affiliated withthe Allied.It has been found above that each of said contracts described are invalid andof no effect insofar as they prevent or seek to prevent the respondent fromemploying members of the Amalgamated in its Lithographic Department. Itwill be recommended: (1) that the respondent cease giving effect to its saidcontractwith the Pressmen, or to any extension, modification, or renewalthereof, insofar as said contract affects respondent's Lithographic Department ;(21 that the respondent cease giving effect to its said contract with the En-gravers or to any extension, modification, or renewal thereof; and (3) thatthe respondent cease giving effect to its said contract with Allied; or to anyextension,modification, or renewal thereof, insofar as said contract requiresthe respondent to employ only members of unions affiliated with Allied in ItsLithographic Department.m SeeMatter of Morris Harris and Anna Harris, co-partners,doing business as unionManufacturing Company,63 N. L. R. B. 254. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt hasbeen further found that on May 7, 1945, the respondentdiscrimina-torily locked out and discharged Andrew E. Lewis, Otis Park Steele, FletcherW. Stone, Bennie L. Grier, William T. Garrett, Wyman A. Calloway, PaulWilson, and Robert Cox, pressmen employed in its Lithographic Department,for the reason that they refused to join or become membersof the Pressmen,thereby discouraging membership in the Amalgamated and discriminating Inregard to their hire and tenure of employment. In order to effectuate thepolicies of the Act, it will be recommended that the respondent offer to theeight offset pressmen named above, immediate and full reinstatement to theirformer or substantially equivalent positions without prejudice to their seniorityor other rights and privileges. It will be further recommended that the re-spondent make whole the saideightnamed offset pressmen for any loss ofpay they may have suffered by reason of the discrimination against them bypayment to each of them of a sum of money equal to the amount he wouldnormally have earned as wages from May 7, 1945, to the date of offer of re-instatement,lesstheir net earningsz' during said periodUpon the basis of the foregoing findings of fact and upon the entire recordof the case, the undersigned makes the following:CONCLUSIONS OF LAW'1.Amalgamated Lithographers of America, Local 51; Atlanta PrintingPressmen and Assistants Union, No. 8, subordinate to International PrintingPressmen and Assistants Union of North America ; International Photo En-gravers Union of North America, Local No. 26; International Allied PrintingTrades Association ; all affiliated with the American Federation of Labor,and the American Federation of Labor are labor organizations within themeaning of Section 2 (5) of the Act.2.All employees of the respondent employed in its Lithographic Depart-ment, at all times material herein, constituted and they now constitute a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.3.The Amalgamated was at all times material herein and now is theexclusive representative of all employees in such unit for the purposes ofcollective bargaining within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with the Amalgamated as the exclu-sive representative of the employees in the above-stated unit, the respondenthas engaged In and is engaging in unfair labor practices within the meaningof Section 8 (5) of the Act.5.By discriminating in regard to the hire and tenure and employment ofAndrew E. Lewis, Otis Park Steele, Fletcher W. Stone, Bennie L. Grier, WilliamT. Garrett,Wyman A. Calloway, Paul Wilson, and Robert Cox, thereby dis-couraging membership in a labor organization, the respondent has engaged Inand is engaging in unfair labor practices within the meaning of Section 8 (3)of the Act.w By "net earnings"ismeant earnings less expenses,such asfor transportation, room,and board,incurred by an employee in connection with obtainingwork and workingelsewhere than for the respondent, which would not have been incurred but for hisunlawful discharge and the consequent necessity of his seeking employmentelsewhere.SeeMatterof Crossett Lumber Company,8 N. L. It. B. 440.Monies receivedfor workperformed upon Federal, State, county, municipal, or other work-reliefprojects shall beconsidered as earnings.SeeRepublic Steel Corporation v. N. L It. B.,311 U. S. 7. ALBERT LOVEENTERPRISES4496.By interfering with,restraining,and coercing its employees in the exer-cise of the rights guaranteed in Section7 of the Act,the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.7.The aforesaid labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.8.By refusing to reinstate Luther W. Smith, Sr., Mack F. Chandler, andNellie Bobbie Blackman,during the time they were on strike,the respondenthas not violated Section 8 (3) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommendsthatthe respondent constituted as hereinbefore describedand doing business as Foote and Davies, at Atlanta, Georgia,its officers,agents,successors,and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated Lithographers ofAmerica,Local 51, A. F. of L., as the exclusive representative of all its em-ployees engaged in its Lithographic Department at its Atlanta plant,in respecttoratesof pay, wages,hours of employment,and other conditions ofemployment ;(b)Discouraging membership in the Amalgamated Lithographers of Amer-ica,Local 51, A. F. of L., or any other labor organization of its employees bylocking out, discharging,and refusing to reinstate any of its employees, or inany other manger discriminating in regard to the hire and tenure of employ-ment,and any terms or conditions of their employment ;(c)Giving effect to its contract dated on or about January 1, 1945, with theAtlanta PrintingPressmenand Assistants Union, No. 8, subordinate to theInternationalPrintingPressmen and Assistants Union of North America,A.F. ofL.,or to any extension,modification,or renewal thereof,insofaras said contract affects respondent's Lithographic Department employees ;(d)Giving effect to its contract dated July 13, 1945, with the InternationalPhotoEngraversUnion of North America, Local No. 26, A. F. of L.,or to anyextension,modification,or renewal thereof ;(e)Giving effect to its contract with the International Allied PrintingTrades Association,dated on or about May 22, 1945,or to any extension, modi-fication,or renewal thereof,insofar as said contract requires the respondentto employ only members of unions affiliated with the, International AlliedPrinting Trades Association in the respondent's Lithographic Department.(f)Recognizing or in any manner dealing with the Atlanta Printing Press-men and Assistants Union,No. 8, subordinate to the International PrintingPressmen and Assistants Union of North America, A. F. of L., or any suc-cessor thereto, as the representative of its employees in its Lithographic De-partment for the purpose of collective bargaining with respect to grievances,labor disputes, wages, rates of pay, hours of employment, or other conditionsof employment ;(g)Recognizing or in any manner dealing with the International PhotoEngravers Union of North America, Local No. 26, A. F. of L., or any successorthereto, as the representative of its employees in its Lithographic Departmentfor the purpose of collective bargaining with respect to grievances,labor dis-putes,wages,'rates of pay, hours of employment,or other conditions of em-ployment ;686572-46-30 4SODECISIONS OF NATIONAL LABOR RELATIONS BOARD(h)Recognizing, or in any manner dealing with the International AlliedPrinting Trades 4.ssociation, or anysuccessorthereto, as the representativeof its employees in its Lithographic Department for the purpose of collectivebargaining with respect to grievances, labor disputes, wages, rates of, pay,hours of employment, or other conditions of employment ;(1)ployees in the exercise of the right to self-organization, to form labororganiza-tions, to join or assist Amalgamated Lithographers of America, Local 51,A. F. of L., or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining, or other mutual aid or protection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request, to bargain collectively with Amalgamated' Lithographersof America, LOCal 51, A. F. of L., as the exclusive representative of ari therespondent's employees engaged in its Lithographic Department at its Atlanta,Georgia, plant, with respect to rates of pay, wages, hours of employment, andother conditions ' of employment, and if an understanding is reached, embodysuch understanding in a signed agreement ;(b)Offer to Andrew E. Lewis, Otis Park Steele, Fletcher W. Stone, BennieL.Grier,William T. Garrett, Wyman A. Calloway, Paul Wilson, and RobertCox immediate and full reinstatement to their former or substantially equiva-lent positions without prejudice to their seniority or other rights and privilegespreviously ' enjoyed ;(c)Make whole the said Lewis, Steele, Stone, Grier, Garrett, Galloway,Wilson, and Cox for any loss of pay they may have suffered by reason of therespondent's discrimination against them In the manner provided in 'the Sec-tion entitled "The remedy" ;(d) Post at its plant at Atlanta, Georgia, copies of the notice attached to theIntermediate Report herein marked "Appendix A." Copies of said 'notice, tobe furnished by the Regional Director of the Tenth Region, shall, after beingduly signed by the Respondent's representative, be posted by the 'respondentimmediately ' upon receipt thereof, and maintained by it for' sixty '(60) con-secutive days thereafter, in conspicuous places, including ail places where no-tices to employees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(e)Notify the Regional Director for the Tenth Region in writing withinten (10) days from the' ¢ate of the receipt of this Intermediate Roport whatsteps the respondent'has taken to comply therewith.It is further recommended that the complaint be dismissed insofar as italleges discrimination by the. respondent against Luther W. Smith, Sr:, MackF. Chandler, ,ano Bobbie Nellie Blackman.'It is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report the Respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent totake the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board,pursuant to ALBERT LOVE ENTERPRISES4S1Section 32 of Article II of said Rules and Regulations,filewith the Board,Rochambeau Building,Washington,D. C., an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding(including rulings upon allmotions or objections)as he relies upon,together with the original and fourcopies of a brief in support thereof.Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall filea copy with the Regional Director. As further provided in said Section 33,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (ID)days from thedate of the order transferring the case to the Board.Dated November 1, 1945.PETER F. WARD,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEES PURSUANT TO THE RECQMMENDATIONS OF ATRIAL EXAMINERof the National Labor Relations Board,and in order to effectuate the policiesof the National Labor Relations Act, we hereby notify our employees that :WE WILLNOT in any manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations,to join or assist AMALGAMATED LITHOGRAPHERS OFAMERICA, LOCAL 51, or any other labor organization, to bargain col-lectively through representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection.WE WILL OFFER to the employees named below immediate and full re-instatement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of the dis-criminatioh.WE WILL BARGAIN collectively upon request with the above-namedunion as the exclusive representative of all employees in the bargainingunit described herein with respect to rates of pay,hours of employment orother conditions of employment,and if an understanding is reached, em-body such understanding in a signed agreement.The bargaining unit is:All employees of the respondent in its Lithographic Department.The employees referred to above are Andrew E. Lewis,Otis Park Steele,FletcherW. Stone, Bennie L. Grier, William T. Garrett,Wyman A. Cal-loway, Paul Wilson,and Robert Cox.WE WILL NOT give effect to our contract dated on or about January 1,1945,with the Atlanta Printing Pressmen and Assistants Union, No. 8,subordinate to the International Printing Pressmen and Assistants Unionof North America,A. F. of L., or to any extension,modification, or re-newal thereof,insofar as said contract affects respondent'sLithographicDepartment employees;we will not give effect to our contract dated July13, 1945, with the International Photo Engravers Union of North America,Local No. 26, A. F. of L, or to any extension,modification,or renewal 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereof ; and we will not give effect to our contract with theInternationalAllied Printing Trades Association, dated on orabout May22, 1945, or toany extension, modification, or renewal thereof, insofar as said contractrequires the respondent to employ onlymembersof unions affiliated withthe International Allied Printing Trades Associationin the respondent'sLithographic Department.WE WILL NOTrecognize or in any mannerdeal with the Atlanta Print-ing Pressmenand Assistants Union, No. 8, subordinate to theInternationalPrinting Pressmen and Assistants Union of North America, A. F. of L., orany successor thereto, as the representative of its employees in its Litho-graphic Department for the purpose of collectivebargainingwith respect togrievances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment ; we will not recognize or in any othermannerdealwith the International Photo Engravers Union of NorthAmerica, Local No. 26, A. F. of L., or any successor thereto, as the repre-sentative of its employees in its Lithographic Department for the purposeof collective bargaining with respect to grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employment; wewill not recognize or in any other manner deal with the InternationalAllied Printing Trades Association, or any successor thereto, as the repre-sentative of its employeesin itsLithographic Department for the purposeof collective bargaining with respect to grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employment.All our employeesare freeto become or remain members of the above-named union or any other labor organization.We will not discriminatein regard to hire or tenure of employment or any term or condition ofemploymentagainst anyemployee because of membershipin oractivity onbehalf of any such labor organization.FOOTE & DaviEsEmployer.Dated.................... ....By ........................................(Representative)(Title)NOTE:ANY OF THE ABOVE-NAMED EMPLOYEES PRESENTLY SERV-ING IN THE ARMED FORCES OF THE UNITED STATES WILL BEOFFERED FULL REINSTATEMENT UPON APPLICATION IN ACCORD-ANCE WITH THE SELECTIVE SERVICE ACT AFTER DISCHARGE FROMTHE ARMED FORCES.This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced, or covered by any othermaterial.